Order of the County Court of Nassau county denying motion of defendant Nicholas Sechko to dismiss complaint and to vacate undertaking affirmed, with ten dollars costs and disbursements. Mr. Hyman Bushel, the attorney who appeared in the action for defendant Sechko and served said defendant’s answer, was appointed a city magistrate. No other attorney has been substituted. No action can be taken until there is a substitution of attorneys. (Civ. Prac. Act, § 240.) Lazansky, P. J., Kapper, Seeger, Carswell and Seudder, JJ., concur.